Citation Nr: 1430615	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran claims that he was injured during his active military service while working on a large "90 gun."  The Veteran a stated that he and another soldier were maneuvering the gun with ropes when the soldier let go of the rope resulting in the Veteran being thrown into the air and landing on his back.  The Veteran stated he was sent to the dispensary three times and treated.  He stated he self-medicated with liniment.  The Veteran stated that since that incident he experienced backaches but it did not worsen until 2003, when he sought treatment.

The Board notes that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that the Veteran has not yet been afforded a VA examination for his claimed low back disorder.  Given the evidence of current treatment and his lay statement of injury during service, the Veteran should be afforded a VA examination for further development in order to clarify the diagnosis and the etiology of the disability.  As such, further development is necessary before a final determination is made.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

The Board notes that the examiner must consider lay statements regarding in-service occurrence of a low back injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service treatment records to provide negative opinion). As such, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be contacted and asked to identify all medical treatment, VA and non-VA, received for a low back disorder since service discharge.  Copies of any identified records, not already obtained, should be obtained and added to the record.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of any current low back disorder.  The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder is etiologically related to any incidents of the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The examiner should obtain a complete and detailed history from the Veteran.  The rationale for all opinions expressed should be provided.  The claims file must be available for review by the examiner in conjunction with the examination and review thereof should be acknowledged in the report.

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, and all relevant post-service treatment records.  A complete rationale must be provided for all opinions offered. 

In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service low back complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim should be readjudicated, considering all applicable laws and regulations.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

